 

 

USDC SDNY
DOCUMENT

UNITED STATES DISTRICT COURT “ll ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

| DOC #:
UNITED STATES OF AMERICA, DATE FILED: /o / |

 

Vv.
VALENTYN BELAN, ORDER OF RESTITUTION
a/k/a “Belan Valentin,” 19 Cr. 84 (GHW)

a/k/a “Belan Valentyn,”

a/k/a “Belan Valentyn Volodymyrovych,”
a/k/a “Belan Valentyn Volodymyrovich,”
a/k/a “Valentino,”

Defendant.

 

 

Upon the application of the United States of America, by its attorney, Geoffrey S. Berman,
United States Attorney for the Southern District of New York, Jarrod L. Schaeffer, Assistant
United States Attorney, of counsel; the presentence report; the defendant’s conviction on Count
One of the above Information; and all other proceedings in this case, it is hereby ORDERED that:

1, Amount of Restitution, VALENTYN BELAN, a/k/a “Belan Valentin,” a/k/a “Belan
Valentyn,” a/k/a “Belan Valentyn Volodymyrovych,” a/k/a “Belan Valentyn Volodymyrovich,”
a/k/a “Valentino,” the defendant, shall pay restitution in the total amount of $13,309,918.72 to the
victim(s) of the offenses charged in Count One. The names, addresses, and specific amounts owed
to each victim are set forth in the Schedule of Victims attached hereto. Upon advice of a change
of address, the Clerk of the Court is authorized to send payments to the new address without further
order of this Court.

2. Joint and Several Liability. The defendant’s liability for restitution shall be joint and

several with that of any other defendant ordered to make restitution for the offenses in this matter,

03.14.2019

 
should he or she be convicted. The defendant’s liability for restitution shall continue unabated
until either the defendant has paid the full amount of restitution ordered herein, or every victim
has been paid the total amount of his or her loss from all the restitution paid by the defendant and
co-defendants in this matter.

3. Sealing. Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of
Criminal Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims
attached hereto shall be filed under seal, except that copies may be retained and used or disclosed
by the Government, the Clerk’s Office, and the Probation Department, as necessary to effect and
enforce this Order, without further order of this Court.

Dated: New York, New York

 

|

Pa. MA ve
HONORABLE GREGORY H. WOODS
United States District Jadge
Southern District of New York

 
